DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment

Acknowledgment is made of Applicant's submission of amendment filed on 11/23/2022. This communication is considered fully responsive and sets forth below:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.					2. Ascertaining the differences between the prior art and the claims at issue.		3. Resolving the level of ordinary skill in the pertinent art.						4. Considering objective evidence present in the application indicating obviousness or nonobviousness.								                                           

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan US 2008/0151834 A1, in view of De La Forest Divonne et al WO 2012/052660 A2, which is publish on 26.04.2012, De La Forest Divonne et al US 2013/0208693 Al is used as English translation to the WO 2012/052660 A2, for better mapping to the claim

Regarding claim 1, Natarajan US 2008/0151834 A1 discloses a method comprising:
determining, by a first network device of a plurality of network device, a communication path comprising the first network device (see fig. 1, and [0004] access points AP4(i.e. a first network device) creates a direct communication path to AP2, for example access point AP4 communicates with access point AP2 via access point AP6 (i.e. first communication path AP4—AP6—AP2), (Examiner’s note: AP4, AP6 and AP2 teaches a plurality of network device),
determining a failover path comprising a second network device of the plurality of network devices (see fig. 1, and [0004] access points AP4 creates failover communication path  to  AP2, for example  access point AP4  communicates with access point AP2 via access point AP3 ( i.e. failover  communication path AP4—AP3—AP2)  or  access point AP4  communicates with access point AP2   via access point AP5 and access point AP1 ( i.e. failover  communication path AP4—AP5—AP1--AP2) (Examiner’s note: AP3, AP5 and AP1 teaches second network device of the plurality of network devices),				routing, based on a failure associated with the communication path, a service over the failover path. (see fig. 1, and [0004] direct link communication  from access point AP4 to AP6 was interrupted or blocked ( i.e. first communication path AP4—AP6—AP2 FAILS), thus AP4 routes the information(i.e. service) to AP2 via access point AP3 ( i.e. failover  communication path AP4—AP3—AP2)  or  AP4 routes the information(i.e. service) to AP2   via access point AP5 and access point AP1 ( i.e. failover  communication path AP4—AP5—AP1--AP2).												Natarajan does not explicitly disclose wherein the first network device is configured with a first service set identifier (SSID) and a second SSID; wherein the second network device is configured with the second SSID.  									De La Forest Divonne discloses wherein the first network device is configured with a first service set identifier (SSID) and a second SSID; wherein the second network device is configured with the second SSID. [0026] The access point is a gateway, where  The gateway uses two independent SSID identifiers (see[0005]) ,for example, in fig.1 and [0021]-[0024] discloses the first access point uses a first connection identifier (SSID1) for communicating with the terminal via wireless link SF1with the local area network LAN and a second connection identifier(i.e.SSID2)( the first network device is configured with a first service set identifier (SSID) and a second SSID), the second connection identifier(i.e.SSID2)distinct from the first identifier, for communicating with the second access point, (i.e. the second network device is configured with the second SSID) (see also [0044]-[0046]).
It would have been obvious to a person having an ordinary skill in the art at the time of the claimed invention to modify Natarajan by including wherein the first network device is configured with a first service set identifier (SSID) and a second SSID, as taught by De La Forest Divonne, in order to provide the connection to the terminal  over the  second access points ,when the  first access points  is unable to provide connection (see De La Forest Divonne [0045]-[0046]).	
Regarding claim 8, Natarajan US 2008/0151834 A1 discloses A method comprising: 	determining, by a first wireless access point, a first communication path from the first wireless access point  (see fig. 1, and [0004] access points AP4(i.e. a first wireless access point) creates a direct communication path to AP2, for example  access point AP4 communicates with access point AP2 via access point AP6 ( i.e. first communication path AP4—AP6—AP2 )to a computing device [0040] an access point AP1-AP6 can be used to interconnect data from a remote user 200 to an Internet service provider and the core network 112.  ; 				determining, based on a second wireless access point, a second communication path(see fig. 1, and [0004] access points AP4 creates failover communication path  to  AP2, for example  access point AP4  communicates with access point AP2 via access point AP3 ( i.e. failover  communication path AP4—AP3—AP2)  or  access point AP4  communicates with access point AP2   via access point AP5 and access point AP1 ( i.e. failover  communication path AP4—AP5—AP1--AP2) to the computing device [0040] an access point AP1-AP6 can be used to interconnect data from a remote user 200 to an Internet service provider and the core network 112; (Examiner’s note: AP3,  and AP5 teaches a second wireless access point) and 		sending, based on a failure associated with the first communication path, a service over the second communication path  (see fig. 1, and [0004] direct link communication  from access point AP4 to AP6 was interrupted or blocked ( i.e. first communication path AP4—AP6—AP2 FAILS), thus AP4 routes the information(i.e. service) to AP2 via access point AP3 ( i.e. failover  communication path AP4—AP3—AP2)  or  AP4 routes the information(i.e. service) to AP2   via access point AP5 and access point AP1 ( i.e. failover  communication path AP4—AP5—AP1--AP2).  												Natarajan does not explicitly disclose a first wireless access point is configured with a first service set identifier (SSID) and a second SSID; a second wireless access point is configured with the second SSID.										De La Forest Divonne discloses wherein the first network device is configured with a first service set identifier (SSID) and a second SSID; wherein the second network device is configured with the second SSID. [0026] The access point is a gateway, wherein The gateway uses two independent SSID identifiers (see[0005]) ,for example, in fig.1 and [0021]-[0024] discloses the first access point uses a first connection identifier (SSID1) for communicating with the terminal via wireless link SF1with the local area network LAN and a second connection identifier(i.e.SSID2)( the first network device is configured with a first service set identifier (SSID) and a second SSID), the second connection identifier(i.e.SSID2)distinct from the first identifier, for communicating with the second access point, (i.e. the second network device is configured with the second SSID) (see also [0044]-[0046]).
It would have been obvious to a person having an ordinary skill in the art at the time of the claimed invention to modify Natarajan by including wherein the first network device is configured with a first service set identifier (SSID) and a second SSID, as taught by De La Forest Divonne, in order to provide the connection to the terminal  over the  second access points ,when the  first access points  is unable to provide connection (see De La Forest Divonne [0045]-[0046]).
Regarding claim15, Natarajan US 2008/0151834 A1 discloses A method comprising: 		determining, by a first computing device, a communication path comprising the first computing device, (see fig. 1, and [0004] access points AP4(i.e. a first computing device,) creates a direct communication path to AP2, for example  access point AP4 communicates with access point AP2 via access point AP6 ( i.e. first communication path AP4—AP6—AP2		sending, based on a network characteristic  ,a service over a failover path comprising a second computing device (see fig. 1, and [0004] direct link communication  from access point AP4 to AP6 was interrupted or blocked(i.e. failure) ( i.e. a network characteristic) thus AP4 routes the information(i.e. service) to AP2 via access point AP3 ( i.e. failover  communication path AP4—AP3—AP2)  or  AP4 routes the information(i.e. service) to AP2   via access point AP5 and access point AP1 ( i.e. failover  communication path AP4—AP5—AP1--AP2),(Examiner’s note: AP3,  and AP5 teaches a second computing device).				Natarajan does not explicitly disclose wherein the first computing device is configured with a first service set identifier (SSID) and a second SSID; a second computing device configured with the second SSID.										De La Forest Divonne discloses wherein the first network device is configured with a first service set identifier (SSID) and a second SSID; wherein the second network device is configured with the second SSID. [0026] The access point is a gateway, wherein  The gateway uses two independent SSID identifiers (see[0005]) ,for example, in fig.1 and [0021]-[0024] discloses the first access point uses a first connection identifier (SSID1) for communicating with the terminal via wireless link SF1with the local area network LAN and a second connection identifier(i.e.SSID2)( the first network device is configured with a first service set identifier (SSID) and a second SSID), the second connection identifier(i.e.SSID2)distinct from the first identifier, for communicating with the second access point,(i.e. the second network device is configured with the second SSID) (see also [0044]-[0046]).					It would have been obvious to a person having an ordinary skill in the art at the time of the claimed invention to modify Natarajan by including wherein the first network device is configured with a first service set identifier (SSID) and a second SSID, as taught by De La Forest Divonne, in order to provide the connection to the terminal  over the  second access points ,when the  first access points  is unable to provide connection (see De La Forest Divonne [0045]-[0046]).

Regarding claims 2 and 9, the combination of Natarajan, and De La Forest Divonne discloses all the features with respect to the claims 1 and 8, respectively.
Natarajan does not explicitly disclose wherein: the first network device is configured with: the first SSID to provide access to both a local area network (LAN) and a computing device, and the second SSID to provide access to the computing device; and the second network device is configured with the second SSID to provide access to the computing device
De La Forest Divonne discloses wherein: the first network device is configured with: the first SSID to provide access to both a local area network (LAN) and a computing device, and the second SSID to provide access to the computing device; and the second network device is configured with the second SSID to provide access to the computing device [0026] The first access point is a gateway from a household local area network to a wide area
network, with the communication of the terminal with the gateway being established by a wireless link. The gateway then preferably uses a third connection identifier for communicating with a household device in the local area network., wherein  The gateway uses two independent SSID identifiers (see[0005]) ,for example, in fig.1 and [0021]-[0024] discloses  the first access point uses a first connection identifier (SSID1) for communicating with the terminal via wireless link SF1with the local area network LAN and a second connection identifier(i.e.SSID2)( the first network device is configured with a first service set identifier (SSID) and a second SSID), the second connection identifier(i.e.SSID2)distinct from the first identifier, for communicating with the second access point, (i.e. the second network device is configured with the second SSID) for connection to the network) and  (see also [0044]-[0046]) disclose ssid1 is for connecting the terminal (i.e. computing device) and  first gateway(i.e. access point) an SSID2 for connection to the network).
It would have been obvious to a person having an ordinary skill in the art at the time of the claimed invention to modify Natarajan by including wherein: the first network device is configured with: the first SSID to provide access to both a local area network (LAN) and a computing device, and the second SSID to provide access to the computing device; and the second network device is configured with the second SSID to provide access to the computing device, as taught by De La Forest Divonne, in order to provide the connection to the terminal  over the  second access points ,when the  first access points  is unable to provide connection (see De La Forest Divonne [0045]-[0046]).

Regarding claims 3 and 16, the combination of Natarajan, and De La Forest Divonne discloses all the features with respect to the claims 1 and 15, respectively.					Natarajan further discloses wherein the communication path forms part of at least one of a: Data Over Cable Service Internet Specification (DOCSIS) network, a fiber optic network, a coaxial cable network, or a mesh network [0029] The access points AP1-AP6 are connected in a mesh network topology to route the traffic to/from the core network 112.  				
Regarding claim 10, the combination of Natarajan, and De La Forest Divonne discloses all the features with respect to the claim 8.									Natarajan further discloses wherein the first communication path [0004] disclose if access point AP4 wanted to communicate with access point AP2 , information from access point AP4 would be relayed by access point AP6 to access point AP2 ( i.e.  a first communication path) forms part of at least one of a: Data Over Cable Service Internet Specification (DOCSIS) network, a fiber optic network, a coaxial cable network, or a mesh network ([0029] The access points AP1-AP6 are connected in a mesh network topology to route the traffic to/from the core network 112) and 							wherein the second communication path comprises a failover path [0004] discloses if the direct link 114 from access point AP4 to AP6 was interrupted or blocked(i.e. fail ), the inherent redundancy in the mesh architecture allows routing the information from access point AP4 through access point AP3 to access point AP2(i.e. failover path)   or     through access point AP5, to access point AP1, and on to access point AP2(i.e. failover path).

Regarding claims 5 and 18, the combination of Natarajan, and De La Forest Divonne discloses all the features with respect to the claims 1 and 15, respectively.	
Natarajan further discloses wherein determining the failover path [0004] discloses if the direct link 114 from access point AP4 to AP6 was interrupted or blocked(i.e. fail ), the inherent redundancy in the mesh architecture allows routing the information from access point AP4 through access point AP3 to access point AP2(i.e. failover path)   or     through access point AP5, to access point AP1, and on to access point AP2(i.e. failover path) comprises 	determining a network information comprising at least one of: 					a network characteristic, 									a failover element, 										a wireless signal threshold, 									a minimum DMFIRM #401804614 v1 2ATTORNEY DOCKET NO. 26141.0067U2APPLICATION NO.: 16/883,567available bandwidth [0045] the network includes minimum and maximum bandwidth limitations on data communication pathways between access points), 				a jitter threshold, 											a latency parameter, 										a signal strength, 										an error rate, or 										a ping count.  

Regarding claim 12, the combination of Natarajan, and De La Forest Divonne discloses all the features with respect to the claim 8.	
Natarajan further discloses wherein determining the second communication path [0004] discloses if the direct link 114 from access point AP4 to AP6 was interrupted or blocked(i.e. fail ), the inherent redundancy in the mesh architecture allows routing the information from access point AP4 through access point AP3 to access point AP2(i.e. second communication path)   or     through access point AP5, to access point AP1, and on to access point AP2(i.e. second communication path )comprises determining network information comprising at least one of: a network characteristic, a failover element, a wireless signal threshold, a minimum available bandwidth [0045] the network includes minimum and maximum bandwidth limitations on data communication pathways between access points),, a jitter threshold, a latency parameter, a signal strength, an error rate, or a ping count.
Regarding claims 6 and 19, the combination of Natarajan, and De La Forest Divonne discloses all the features with respect to the claims 1 and 15, respectively.	
Natarajan further discloses wherein determining the failover path [0004] discloses if the direct link 114 from access point AP4 to AP6 was interrupted or blocked(i.e. fail ), the inherent redundancy in the mesh architecture allows routing the information from access point AP4 through access point AP3 to access point AP2(i.e. failover path)   or     through access point AP5, to access point AP1, and on to access point AP2(i.e. failover path) comprises determining the failover path based on capacity data comprising at least one of: 				network capability for the communication path, 							capacity matrix data, or 									exchange capacity information (fig .4 and [0041]- [0047] discloses access point exchange bandwidth information (i.e. capacity data) .						

Regarding claim 13, the combination of Natarajan, and De La Forest Divonne discloses all the features with respect to the claim 8.	
Natarajan further discloses wherein determining the second communication path  [0004] discloses if the direct link 114 from access point AP4 to AP6 was interrupted or blocked(i.e. fail ), the inherent redundancy in the mesh architecture allows routing the information from access point AP4 through access point AP3 to access point AP2(i.e. second communication path)   or     through access point AP5, to access point AP1, and on to access point AP2(i.e. second communication path )comprises determining the second communication path based on capacity data comprising at least one of: network capability data, capacity matrix data, or exchange capacity information fig .4 and [0041]- [0047] discloses access point exchange bandwidth information (i.e. capacity data) .

Regarding claims 7.14 and 20, the combination of Natarajan, and De La Forest Divonne and Cook discloses all the features with respect to the claims 1,8, and 15, respectively.
Natarajan further discloses wherein routing the service comprises sending the service via a redundant network [0004] if the direct link 114 from access point AP4 to AP6 was interrupted or blocked, the inherent redundancy in the mesh architecture (i.e. redundant network) allows routing the information (i.e. service) from access point AP4 through access point AP3 to access point AP2 or through access point AP5, to access point AP1, and on to access point AP2
Regarding claims 4.11 and 17, the combination of Natarajan, and De La Forest Divonne discloses all the features with respect to the claims 1,8, and 15, respectively.			Natarajan, does not disclose wherein the service comprises at least one of: an emergency service, a security service, a Voice over Internet Protocol (VoIP) call, or a streaming content service.							
and De La Forest Divonne discloses wherein the service comprises at least one of: an emergency service, a security service, a Voice over Internet Protocol (VoIP) call, or a streaming content service [0003] telephone call in progress on a mobile terminal located in the
local area network of one gateway will be relayed by this gateway to the wide area network by voice over IP (VoIP) (i.e. service). If the terminal leaves the range of this gateway and enters the range of another gateway, it is detected in the local area network of this new gateway and the latter gateway can relay the VoIP communication (i.e. service).					It would have been obvious to a person having an ordinary skill in the art at the time of the claimed invention to modify Natarajan by including wherein the service comprises at least one of: an emergency service, a security service, a Voice over Internet Protocol (VoIP) call, or a streaming content service., as taught by De La Forest Divonne, in order to provide the VoIP communication to the terminal  over the  second access points ,when the  first access points  is unable to provide VoIP communication (see De La Forest Divonne[0003]).

Response to Remarks/Arguments					
Applicant’s Argument
Rejections of Claims Under 35 U.S.C. §103
Claim1
i. The combination of references does not teach or suggest, " a first network device is configured with a first service set identifier (SSID) and a second SSID and a second network device configured with the second SSID"
ii. The motivation to combine the references is not supported.

Examiner answer
I. Double Patenting Rejection								Application filled terminal disclaimer on 11/23/2022, which has been approved on 11/23/2022. thus, Examiner withdraws the nonstatutory obviousness-type double patenting,
Rejections of Claims Under 35 U.S.C. §103					
i.  Regarding the claim 1, where Applicant argued that the combination of references does not teach or suggest, " a first network device is configured with a first service set identifier (SSID) and a second SSID and a second network device configured with the second SSID"
Applicant’s remarks and argument is not persuasive because in the De La Forest Divonne discloses [0026] , [0021]-[022] that access point is a getaway  which has two SSID  ( i.e.  first access point (=first network device) has two SSID, first SSID and second SSID; and second access point (=first network device) has two SSID, first SSID and second SSID, first SSID is uses for the communication with terminal and where second SSID is used by the access point to communicate with each other. Thus, the reference De La Forest Divonne teaches the limitation that Applicant argued. 
ii. The motivation to combine the references is not supported
Applicant’s remarks and argument is not persuasive.
 The references  Natarajan and De La Forest Divonne are analogue art , because they  solve the same problem  such as looking for second path to connect using  second access point, where there is a failure  in the first access point  the first path , therefore , It would have been obvious to a person having an ordinary skill in the art at the time of the claimed invention to modify Natarajan’s  invention by  De La Forest Divonne ‘s invention , in order to provide the connection to the terminal  over the  second access points ,when the  first access points  is unable to provide connection (see De La Forest Divonne [0045]-[0046]).
The Examiner further recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references.  In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).   											It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).	Based on the fact, Examiner respectfully disagrees that the prior art cited does not teach the limitation of the independent claim 1, as argued by applicants.  The other Independent claims recite features analogous to those of Claim 1, the cited passages teach the other Independent claims, as well. Furthermore, the cited passages teach dependent claims, as well. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478